NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 10-4207
                                    _____________

                                 CHARLIE T. HEARD,
                                             Appellant
                                        v.

                         THE WAYNESBURG UNIVERSITY,
                            f/k/a The Waynesburg College
                                   _____________

                    On Appeal from the United States District Court
                       for the Western District of Pennsylvania
                            (D.C. Civil No. 2:09-cv-01315)
                      Magistrate Judge: Hon. Robert C. Mitchell*
                                   _____________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   May 13, 2011

            Before: SMITH, CHAGARES and VANASKIE, Circuit Judges

                                  (Filed: July 8, 2011)
                                    _____________

                                      OPINION
                                    _____________

VANASKIE, Circuit Judge.

      Charlie T. Heard’s position as part-time head wrestling coach at The Waynesburg

University was terminated in his second season with the school after Heard struck a

      *
        Both parties consented to the exercise of jurisdiction by Magistrate Judge
Mitchell pursuant to 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.
student wrestler during practice. Heard subsequently initiated this suit against

Waynesburg asserting race discrimination, hostile work environment, and retaliation

claims under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et

seq.; 42 U.S.C. § 1981; and the Pennsylvania Human Relations Act (“PHRA”), 43 P.S.

§ 951 et seq. The District Court granted Waynesburg’s motion for summary judgment.

We will affirm substantially for the reasons set forth in the District Court’s opinion.1

       The District Court concluded that although Heard had established a prima facie

case of race discrimination,2 Waynesburg had articulated a legitimate, nondiscriminatory

reason for his termination: Heard’s altercation with the student wrestler. See McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802-04 (1973) (setting forth the burden-shifting

framework plaintiffs may use to prove discrimination claims in the absence of direct

evidence). Thus, to avoid summary judgment, Heard was required to adduce evidence

from which a reasonable fact-finder could conclude that Waynesburg’s legitimate, non-

discriminatory reason for the termination was only a pretext for discrimination. See id. at

804; Fuentes v. Perskie, 32 F.3d 759, 764 (3d Cir. 1994). The District Court carefully

       1
         The District Court had jurisdiction under 28 U.S.C. § 1331, and we have
jurisdiction under 28 U.S.C. § 1291. We review a district court’s grant of summary
judgment under a plenary standard of review. Lamont v. New Jersey, 637 F.3d 177, 181
(3d Cir. 2011). Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Fed. R. Civ. P. 56(a).
       2
         To establish a prima facie case of employment discrimination, a plaintiff must
show (1) he belongs to a protected class, (2) he was qualified for his position, (3) he was
subjected to an adverse employment action, and (4) the adverse action occurred under
circumstances that raise an inference of discrimination. Sarullo v. United States Postal
Serv., 352 F.3d 789, 797 (3d Cir. 2003) (citing McDonnell Douglas Corp. v. Green, 411
U.S. 792, 802 (1973)).

                                              2
considered Heard’s evidence and concluded that it failed to establish that Waynesburg’s

proffered reason was pretextual, and that Heard could, therefore, not avoid summary

judgment on the claim. We have reviewed the briefs and the record and fully agree with

the District Court’s reasoning. Because there is little we can add to the District Court’s

thorough analysis of Heard’s claim of pretext, we will affirm the grant of summary

judgment to Waynesburg on Heard’s discrimination claim substantially for the reasons

set forth in the District Court’s opinion.

       We also agree with the District Court that Heard failed to present sufficient

evidence to avoid summary judgment on his hostile work environment and retaliation

claims. To prevail on a hostile work environment claim based on racial discrimination, a

plaintiff must demonstrate, among other things, that he suffered intentional

discrimination and that the discrimination was “pervasive and regular.” Aman v. Cort

Furniture Rental Corp., 85 F.3d 1074, 1081 (3d Cir. 1996). We agree with the District

Court that the alleged discrimination could not qualify as “pervasive and regular,” and

that Waynesburg was accordingly entitled to summary judgment on the hostile work

environment claim.

       As for his retaliation claim, Heard was required to present evidence of a causal

connection between his engagement in a protected activity under Title VII, § 1981, or the

PHRA, and an adverse employment action. Slagle v. Cnty. of Clarion, 435 F.3d 262, 265

(3d Cir. 2006); Cardenas v. Massey, 269 F.3d 251, 263 (3d Cir. 2001). Heard, however,

failed to identify any protected activity in which he engaged. In the absence of such



                                             3
evidence, the District Court properly granted summary judgment to Waynesburg on the

retaliation claim.

       Accordingly, we will affirm the grant of summary judgment in favor of

Waynesburg substantially for the reasons set forth in the District Court’s thorough and

well-reasoned opinion.3




       3
         In addition to challenging the District Court’s grant of summary judgment, Heard
submits that “[t]he Magistrate Judge severely and inappropriately limited Heard’s
discovery to 10 depositions and would not permit statistical African-American data
related to wrestling and other sports.” (Appellant’s Br. at 30.) Heard, however, does not
identify when in the course of proceedings the Magistrate Judge either limited his
depositions or precluded the discovery of statistical data. Under these circumstances, we
cannot say the purported limitation of discovery was an abuse of discretion.
                                            4